 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                      EASTERN DISTRICT OF CALIFORNIA
 5

 6
         DIANE DUNCAN BROOKS,                                 Case No. 1:17-cv-01506-BAM
 7
                        Plaintiff,                            ORDER REMANDING ACTION FOR
 8                                                            FURTHER PROCEEDINGS
           v.
 9
         ANDREW M. SAUL, Commissioner of
10       Social Security,1
11                      Defendant.
12

13              On September 18, 2019, the United States Court of Appeals for the Ninth Circuit granted the
14   parties’ joint motion for a full remand, vacated the district court’s judgment, and remanded this
15   matter with instructions that the district court reverse the decision of the Commissioner of the Social
16   Security Administration and remand the case to the Commissioner for further administrative
17   proceedings. (Doc. 30). The judgment of the United States Court of Appeals for the Ninth Circuit
18   took effect on November 12, 2019. (Doc. 32).
19              Pursuant to the judgment of the Ninth Circuit Court of Appeals, the decision of the
20   Commissioner of the Social Security Administration is REVERSED, and the action is REMANDED

21   to the Commissioner for further proceedings. The Clerk of Court is DIRECTED to close this action.

22

23   IT IS SO ORDERED.

24
          Dated:      November 13, 2019                               /s/ Barbara     A. McAuliffe               _
25                                                            UNITED STATES MAGISTRATE JUDGE

26
27   1
             Andrew M. Saul is the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
     Procedure, Andrew M. Saul is substituted as the defendant in this action.
28
                                                               1
